El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
El presente es un recurso gubernativo interpuesto contra nota del Registrador de la Propiedad de San Juan, Sección Primera. s
El peticionario promovió ante la Corte Municipal de Río Piedras el correspondiente expediente para convertir en do-minio la posesión de una finca rústica de su propiedad, sita en el término municipal de Río Piedras. Aprobado el referido expediente, una copia certificada del mismo fué presentada para su inscripción en el Registro de la Propiedad de San Juan, Sección Ia. El registrador de la propiedad de dicha sección inscribió debidamente el expediente verificando la conversión, pero “con el defecto subsanable de no expresarse que la resolución dictada en el expediente fuera firme.”
Según aparece en el primer párrafo de la copia certificada *289que lia sido presentada para su inscripción, ,el Secretario de la Corte Municipal de Eío Piedras manifiesta en ella: “que dicha resolución final es firme por no haberse interpuesto contra ella recurso de apelación.”
Esta afirmación del secretario de la corte municipal no es decisiva o concluyente y debemos examinar lá cuestión y de-terminar si la misma es o no correcta. Esta resolución lleva fecha de 4 de enero de 1913 y,la certificación del secretario fué expedida a quince del mismo mes, u once días después. De acuerdo con la ley de 11 de marzo de 1908, “para regla-mentar las apelaciones contra sentencias de las cortes munici-pales en pleitos civiles,” leyes de la sesión de 1908, página 124, cualquiera de las partes podrá interponer recurso de ape-lación para ante la corte de distrito, en cualquier caso civil, dentro de los diez días de dictada la sentencia. Por con-siguiente si este estatuto es aplicable a los casos en los cuales-se trata de convertir un título posesorio de una finca que ha sido debidamente inscrita en uno de dominio, el término que ha sido concedido había vencido en la fecha en que se expidió la certificación, y la resolución final era firme, puesto que después no podía interponerse recurso de apelación contra la misma.
Entendemos que un procedimiento tal como el que se encon-traba pendiente en la Corte Municipal de Eío Piedras y en el cual fué dictada resolución relativa' al dominio, es tin caso civil comprendido en el estatuto para regular las apelaciones. Por consiguiente, la afirmación hecha, por el secretario fué' correcta y debe por tanto revocarse la nota del registrador,, en cuanto al defecto subsanable que en ella se hizo constar. ■
„ Revocada.
Jueces concurrentes: .Sres. Presidente Hernández y-Aso-ciados Wolf, del Toro y Aldrey. ■ . , , ■ .